Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The title of the invention has been changed to:  --Optical concentration measurement device comprising a light receiving unit with a rectangular light receiving surface--.

The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach an optical concentration measurement device, among other features, comprising a light guiding unit to guide emitted light from an LED light source to a light receiving unit wherein a shape of light on the rectangular light receiving surface of the light receiving unit is rectangular, for measuring concentration of an object to be measured existing in a light path formed by the light guiding unit based on the detection signal outputted from the light receiving unit and the light guiding unit guides light at a diffraction limit or greater in such a way that area of the light on the rectangular light receiving surface is ½ or less of area of the rectangular light receiving surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
I) Hugh Dryden 3,354,320 discloses a light detection system comprising a photosensitive surface with a rectangular aperture.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUE TAN LE whose telephone number is (571)272-2438.  The examiner can normally be reached on TUES-THURS 6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/QUE TAN LE/Primary Examiner, Art Unit 2878